UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 HERSHA HOSPITALITY TRUST (Exact name of registrant as specified in its charter) Maryland 001-14765 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 44 Hersha Drive Harrisburg, Pennsylvania 17102 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (717) 236-4400 Securities registered pursuant to Section 12(b) of the Act: Title of each classto be so registered Name of each exchange on which each class is to be registered 8.00% Series B Cumulative Redeemable Preferred Shares of Beneficial Interest, $0.01 par value per share ($25.00 liquidation preference per share) New York Stock Exchange If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box.x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box.o Securities Act registration statement file number to which this form relates (if applicable): File No. 333-174029 Securities registered pursuant to Section 12(g) of the Act:None Item 1.Description of Registrant’s Securities to be Registered. A description of the 8.00% Series B Cumulative Redeemable Preferred Shares of Beneficial Interest, $0.01 par value per share ($25.00 liquidation preference per share) of Hersha Hospitality Trust (the “Registrant”) to be registered hereunder is contained in the section entitled “Description of Series B Preferred Shares” in the Registrant’s prospectus supplement, dated May 11, 2011, as filed with the U.S. Securities and Exchange Commission on May 12, 2011 pursuant to Rule 424(b)(5) of the Securities Act of 1933, as amended, and under “Description of Shares of Beneficial Interest” in the accompanying prospectus, which descriptions are incorporated herein by reference. Item 2.Exhibits. Exhibit No. Description Amended and Restated Declaration of Trust of Hersha Hospitality Trust, as amended and supplemented (filed with the SEC as Exhibit 3.1 to the Registrant’s Quarterly Report on Form 10-Q, filed on May 10, 2010 and incorporated by reference herein). 3.2* Articles Supplementary to the Declaration of Trust of Hersha Hospitality Trust designating the 8.00% Series B Cumulative Redeemable Preferred Shares, $0.01 par value per share. Amended and Restated Bylaws of Hersha Hospitality Trust (filed with the SEC as Exhibit 3.1 to the Registrant’s Annual Report on Form 10-K for the year ended December 31, 2009, filed on March 5, 2010 and incorporated by reference herein). *Filed herewith. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. HERSHA HOSPITALITY TRUST Date: May 17, 2011 By: /s/ Ashish R. Parikh Name: Ashish R. Parikh Title: Chief Financial Officer Exhibit Index Exhibit No. Description Amended and Restated Declaration of Trust of Hersha Hospitality Trust, as amended and supplemented (filed with the SEC as Exhibit 3.1 to the Registrant’s Quarterly Report on Form 10-Q, filed on May 10, 2010 and incorporated by reference herein). 3.2* Articles Supplementary to the Declaration of Trust of Hersha Hospitality Trust designating the 8.00% Series B Cumulative Redeemable Preferred Shares, $0.01 par value per share. Amended and Restated Bylaws of Hersha Hospitality Trust (filed with the SEC as Exhibit 3.1 to the Registrant’s Annual Report on Form 10-K for the year ended December 31, 2009, filed on March 5, 2010 and incorporated by reference herein). * Filed herewith.
